 

Exhibit 10.2

  



ACQUISITION AGREEMENT

 

This Acquisition Agreement (“Agreement”) is dated as of March 25, 2012 by and
between The Company (to be renamed Lustros, Inc.), (“Lustros”) a Utah
corporation (hereinafter referred to as the “Seller” or the “Company”) and
Michael Forster and SLO 3 Holdings, Inc. (collectively hereinafter referred to
as the “Buyers”).

 

RECITALS

 

WHEREAS, the Seller is in the business of copper mining and the manufacturing of
food grade copper sulfate through its subsidiary, Bluestone S.A., a Chilean
development stage company. The Company also owns an additional asset, named
Power-Save Energy Company (hereinafter referred to as the “Business”), a
manufacturer of renewable energy and energy savings products; and,

 

WHEREAS, Seller desires to sell the Business to the Buyers, which shall include,
all of the assets of the Business including internet property rights and any
other intellectual property described herein and all liabilities of the Business
in consideration for the satisfaction of all amounts previously and currently
owed to the Buyers by the Seller; and,

 

WHEREAS, the Buyers agrees to discharge all monies owed to them from the Seller
in exchange for the transfer of title to all assets and intellectual property in
the Business to the Buyers. Seller agrees to indemnify the Buyers and hold them
harmless against any and causes of action relating to the Business.

 

AGREEMENTS

 

Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the signatories below agree as follows:

 

1.            Transaction. At the Closing (as defined in Section 6 herein)
hereof, the Seller shall transfer and deliver to the Buyers, clear title in all
of the Assets and Liabilities (as defined below) of the Business, whether
tangible, intangible, real, personal or mixed, in exchange for the discharge of
all debts owed to the Buyers by the Seller as defined below (“Consideration'').

 

2.            Assets. The term “Assets” shall mean all assets of the Business,
including, but not limited to the following:

 

(a)            Ownership to related domains; www.Power-Save.com; and

 

(b)            Trademarks and Copyrights related to Power-Save Energy Company;
and

 

(c)            Web Portal of www.Power-Save.com to include all modes and codes;
and

 

(d)            All account and legal books and records related to Power-Save
Energy Company as it relates to the business of Power-Save Energy Company, with
the exception of documents that pertain to the remaining public entity; and

 

(e)            All corporate documents and files as they related to the business
of Power-Save Energy Company, including but not limited to the business and
marketing plans of Power-Save Energy Company, with the exception of documents
that pertain to the remaining public entity.

 

(f)            All assets referred to or referenced within any audited financial
statements of the Business in preparation or consideration of the Closing of
this transaction, with the exception of documents that pertain to the remaining
public entity.

 



3.            Liabilities. The term “Liabilities” shall mean all liabilities of
the Business, including, but not limited to the following:

 

(a)            Any Credit Cards, lines of credit, or bank debts; and

 

(b)            Any Accounts Payable; and

 

(c)            Any Law Suits, Claims existing.

  

1

 

 

4.            Consideration. The Purchase Price shall be satisfaction of any and
all debts owed to Buyers by the Seller and the simultaneous transfer of clear
and good title of the Assets in the Business by the Seller to the Buyers.

 

(a)            Manner of Payment of the Consideration. Buyers are paying the
Purchase Price by physically delivering this Agreement, executed in full, to the
Seller at Closing, upon which the Seller shall deliver clear and good title to
the Buyers.

 

5.            Closing. The term “Close,” “Closing,” “Closes” or “Closed” shall
refer to the Closing of the various transactions contemplated hereby, all of
which shall be deemed consummated when, and only when, the terms and conditions
as set forth herein have been fully complied with and the purchase by the Buyers
of the Seller's Assets has occurred and is effective immediately ("Closing
Period") from the date of execution of this Agreement. Conversely, if the
various transactions proposed and/or discussed herein do not Close within the
prescribed Closing Period, the various transactions contemplated herein will
have failed and this Agreement shall automatically terminate.

 

6.            Conduct and Transactions of Seller Prior to the Closing. Between
the date of execution of this Agreement and the Closing, the executive officers
and Board of Directors of the Seller shall retain full control of the management
and business thereof. In order to assure protection and preservation of the
Seller's assets, properties and businesses as well as the Seller's performance
of its obligations under and related to this Agreement, the Seller agrees that
from the date of this Agreement up to and including the Closing:

 

(a)            The Seller shall preserve, or cause to be preserved substantially
intact, its business organization, except such changes as may be required, with
the Buyer's consent, to effect the transactions contemplated hereby, and the
Seller shall use its best efforts to keep available the services of its present
officers and principal employees, and to preserve its existing business
relationships.

 

(b)            The Seller agrees that prior to the Closing, it will not, without
the prior written consent of the Buyers (which consent will not be unreasonably
withheld):

 

(i)            Redeem directly or indirectly or agree to redeem, purchase, or
otherwise acquire any of its capital stock or other ownership interest;

 

(ii)            Effect a split or reclassification of its capital stock,
liquidate, recapitalize, or reorganize itself except as contemplated herein;

 

(iii)            Merge or consolidate, or sell all or substantially all of its
assets or enter into any agreement for such merger, consolidation, or sale of
assets, except as required by the transactions contemplated by this Agreement;

 

(iv)            Change the character of its business;

 

(v)            Except in the ordinary course of business, waive any contractual
rights of substantial value;

 

(vi)            Breach any agreement to which the Seller is a party if such
breach would have a material adverse effect on the business of the Seller.

 

(c)            The Seller will exert its best efforts to fulfill in a timely
manner all objectives and conditions to permit consummation of the transactions
as contemplated and execute and deliver to the Buyer any and all documents
necessary, in the reasonable opinion of its counsel, to consummate the
transactions contemplated by this Agreement, and cause the Subsidiaries to do
the same.

 

2

 

 

7.            Conduct and Transactions by the Buyers Prior to Closing. Between
the date of this Agreement and the Closing, the Buyers shall use its best
efforts to fulfill in a timely manner all objectives and conditions to permit
consummation of the transactions as contemplated herein and execute and deliver
to the Seller any and all documents necessary, in the reasonable opinion of its
counsel, to consummate the transactions contemplated by this Agreement, and to
cause its subsidiaries to do the same. In order to assure the continuity of the
Buyer's business, financial condition, assets and properties as well as the
Buyer's performance of its obligations under and related to this Agreement, the
Buyer agrees as follows:

 

(a)            From the date of this Agreement up to the Closing, the Buyers
will operate its business in the ordinary course and shall preserve, or cause to
be preserved substantially intact, its business organization, except for such
changes as may be required to effect the transactions contemplated by this
Agreement.

 

(b)            From the date of this Agreement up to and including the Closing,
the Buyers will notify the Seller promptly of any material changes in the
business, assets, financial condition or properties of the Buyers or their
ability to assume the Associated Trade Liabilities described herein.

 

8.            Conditions Precedent.

 

(a)            Neither the Buyers nor the Seller shall have (i) made a general
assignment for the benefit of creditors, (ii) filed a petition in bankruptcy, or
been adjudicated a bankrupt or insolvent, (iii) filed a petition seeking any
reorganization, arrangement, imposition, readjustment, liquidation, dissolution
or similar relief under any present or future bankruptcy or similar statute, law
or regulations, (iv) filed an answer admitting or not contesting the material
allegations of a petition against it in any such proceeding, or (v) sought or
consented to or acquiesced in the appointment of any trustee, receiver, or
liquidator of any material part of its properties.

 

(b)            There shall not be pending any suit or action seeking to enjoin
the transactions contemplated by this Agreement nor shall any judgment,
temporary restraining order, injunction or similar relief restraining or
inhibiting such transaction have been issued by any court or governmental agency
(other than any suit or action with respect to which it is not reasonable to
believe that the transactions contemplated by this Agreement may be enjoined).
If any request for an injunction in connection with the transactions
contemplated by this Agreement is scheduled or granted, then the Closing shall
not take place until after the disposition of such motion. If an injunction is
granted, either party may terminate this Agreement.

 

9.            Closing Deliveries. On the date hereof the parties are executing
and/or delivering such documents as are reasonably required in order to
effectuate the consummation of the transaction contemplated hereby.

 

10.            Taxes. The parties hereto have been advised and have agreed to
seek independent counsel regarding the tax consequences and certain liabilities
that may arise upon the Closing of this Agreement.

 

11.            Further Assurances. The Parties shall execute such further
documents, and perform such further acts, as may be necessary to transfer and
convey the Assets to Buyers, on the terms herein contained, and to otherwise
comply with the terms of this Agreement and to consummate the transaction
contemplated hereby.

 

12.            Miscellaneous.

 

(a)            Entire Agreement. This Agreement and the instruments to be
delivered by the parties pursuant to the provisions hereof constitute the entire
agreement between the parties.

 

(b)            Survival; Nonwaiver. All representations and warranties shall
survive the consummation of the transaction contemplated herein and for a period
of two (2) years following the date hereof (and none shall merge into any
instrument of conveyance) regardless of any investigation or lack of
investigation by any of the parties hereto. The failure in any one or more
instances of a party to insist upon performance of any of the terms, covenants
or conditions of this Agreement, to exercise any right or privilege in this
Agreement conferred, or the waiver by said party of any breach of any of the
terms, covenants or conditions of this Agreement, shall not be construed as a
subsequent waiver of any such terms, covenants, conditions, right or privileges,
but the same shall continue and remain in full force and effect as if no such
forbearance or waiver had occurred. No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party.

 



3

 

 

(c)            Applicable Law. This Agreement shall be governed and controlled
as to validity, enforcement, interpretation, construction, and effect and in all
other respects by the internal laws of the State of Utah applicable to contracts
made in that State, without regard to any conflict of law principles of the
State of Utah. Buyers and Seller irrevocably consent and submit to the exclusive
jurisdiction of any local, state or federal court State of Utah for enforcement
of this Agreement. Buyers and Seller irrevocably waive any objection they may
have to venue in the defense of an inconvenient forum to the maintenance of such
actions or proceedings to enforce this Agreement.

 

(d)            Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their successors and permitted assigns.
Nothing in this Agreement, express or implied, is intended to confer on any
person other than the parties hereto, and their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

(e)            Amendments. This Agreement shall not be modified or amended
except pursuant to an instrument in writing executed and delivered on behalf of
each of the parties hereto.

 

(f)            Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.

 

(g)            Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction so as to best give effect
to the intent of the parties under this Agreement.

 

(h)            Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(i)            No Strict Construction. The parties hereto jointly participated
in the negotiation of this Agreement. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
collective mutual intent, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no rule of strict construction shall be
applied against any person or entity.

 

(j)            Interpretation. Whenever the term “include” or “including” is
used in this Agreement, it shall mean “including, without limitation,” (whether
or not such language is specifically set forth) and shall not be deemed to limit
the range of possibilities to those items specifically enumerated. The words
“hereof”, “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision. Terms defined in the
singular have a comparable meaning when used in the plural and vice versa.

 

(k)            Attorneys' Fees. In the event that either party hereto brings an
action or proceeding against the other party to enforce or interpret any of the
covenants, conditions, agreements or provisions of this Agreement, the
prevailing party in such action or proceeding shall be entitled to recover all
costs and expenses of such action or proceeding, including, without limitation,
reasonable attorneys' fees, charges and disbursements actually incurred, and the
reasonable fees and costs of expert witnesses actually incurred.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement on
the date first above written.

 

 



LUSTROS, INC. MICHAEL FORSTER     /s/ Zirk Engelbrecht /s/ Michael Forster

By: Zirk Engelbrecht

Its: CEO

By: Michael Forster           SLO 3 HOLDINGS, INC.      

/s/ Michael Forster

By: Michael Forster

Its: Managing Member



 

 

 

 

 

5



 

 